Citation Nr: 0329169	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right thigh gunshot wound residuals with Muscle 
Groups XIV and XVII injury, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right hip myositis ossificans, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's chronic pain disorder associated with both 
psychological factors and a general medical condition.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Jackson, Mississippi, Regional Office (RO) which 
recharacterized the veteran's psychiatric disorder as a 
chronic pain disorder associated with both psychological 
factors and a general medical condition evaluated as 
noncompensable and denied both increased disability 
evaluations for the veteran's right thigh gunshot wound 
residuals with Muscle Groups XIV and XVII injury and right 
hip myositis ossificans and a total rating for compensation 
purposes based on individual unemployability.  The veteran 
has been represented throughout this appeal by Richard A. 
LaPointe, Attorney.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations for his right thigh gunshot 
wound residuals, right hip myositis ossificans, and chronic 
pain disorder to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2003).  Those 
regulations provide that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's right thigh gunshot wound residuals have 
been shown to be manifested by no more than moderate Muscle 
Group XIV and XVII injury and well-healed and non-tender 
entrance and exit wound scars.  

2.  The veteran's right hip myositis ossificans has been 
shown to be manifested by no more than  right hip flexion to 
37 degrees; extension to 10 degrees; abduction to 30 degrees; 
adduction to 20 degrees; internal rotation to 22 degrees; and 
external rotation to 20 degrees; with pain and weakness, 
limitation function is consistent with limited flexion to 30 
degrees.  

3.  The veteran's chronic pain disorder associated with both 
psychological factors and a general medical condition has 
been shown to be productive of no more than occupational and 
social impairment due to either mild or transient symptoms.  

4.  Service connection is currently in effect for right thigh 
gunshot wound residuals including Muscle Groups XIV and XVII 
injury evaluated as 40 percent disabling; right hip myositis 
ossificans evaluated as 20 percent disabling; and a chronic 
pain disorder associated with both psychological factors and 
a general medical condition evaluated as 10 percent 
disabling.  The veteran has a combined rating of 60 percent.  

5.  The veteran has reported completing the 6th grade.  He 
has occupational experience as a factory worker and a 
furniture refinisher.  He reported last working on a 
full-time basis in 1953.  

6.  The veteran is not precluded from substantially gainful 
employment consistent with his education and his occupation 
experience by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's right thigh shell fragment wound residuals 
including Muscle Groups XIV and XVII injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.45, 4.55, 4.56, 4.71a, Diagnostic 
Codes 5314, 5317 (2003).  

2.  Myositis ossificans  of the right hip is 20 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5023, 5252 (2003).  

3.  The criteria for a 10 percent evaluation for the 
veteran's chronic pain disorder associated with both 
psychological factors and a general medical condition have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9422 (2003).  

4.  The veteran is not unemployable due to his 
service-connected disabilities.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§  3.340, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of the veteran's entitlement to 
increased evaluations for his right thigh gunshot wound 
residuals, right hip myositis ossificans, and chronic pain 
disorder and a total rating for compensation purposes based 
on individual unemployability, the Board observes that the VA 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  A May 2001 RO letter to the veteran informed him of 
the evidence needed to support his claims; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims. Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  


I.  Right Thigh Gunshot Wound Residuals

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a penetrating through and through gunshot wound 
involving the right buttock and the right thigh in December 
1944.  A January 1945 treatment entry notes that the veteran 
exhibited a small circular entry wound scar over the anterior 
aspect of the upper third of the right thigh and an exit 
wound over the right buttock just below the right sacral 
iliac.  The veteran's wounds were dressed.  No debridement of 
the wounds was necessary.  He was hospitalized and thereafter 
sent to an Army convalescent center for two months.  In 
November 1945, the VA established service connection for 
right thigh gunshot wound residuals and assigned a 20 percent 
evaluation for that disability.  In May 1948, the VA 
recharacterized the veteran's right thigh gunshot wound 
residuals as right thigh gunshot wound residuals with Muscle 
Group XIV injury and assigned a 10 percent evaluation for 
that disability.  

In September 1949, the VA recharacterized the veteran's right 
thigh gunshot wound residuals as right thigh gunshot wound 
residuals with Muscle Groups XIV and XVII injury and assigned 
a 30 percent evaluation for the period between October 24, 
1945 and March 31, 1946 and a 40 percent evaluation effective 
on and after April 1, 1946.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  A noncompensable 
evaluation is warranted for slight injury to Muscle Group XIV 
(the anterior thigh group: (1) sartorius; (2) rectus femoris; 
(3) vastus externus; (4) vastus intermedius; (5) vastus 
internus; and (6) tensor vaginae femoris).  A 10 percent 
evaluation requires moderate injury.  A 30 percent evaluation 
requires moderately severe injury.  A 40 percent valuation 
requires severe injury.  This muscle group is utilized in the 
function of the hip and the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5314 (2003).  A noncompensable evaluation is 
warranted for slight injury to Muscle Group XVII (Pelvic 
Girdle Group 2: (1) gluteus maximus; (2) gluteus medius; and 
(3) gluteus minimus.).  A 20 percent evaluation requires 
moderate injury.  A 40 percent evaluation requires moderate 
severe injury.  A 50 percent evaluation requires severe 
injury.  This muscle group is utilized in the function of the 
hip.  38 C.F.R. § 4.71a, Diagnostic Code 5317 (2003).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2003) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or 


muscle substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of 


muscle disability as defined in paragraph 
(c) of this section, worse than those 
shown for moderately severe muscle 
injuries, and, if present, evidence of 
inability to keep up with work 
requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.   
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D) Visible or measurable atrophy.  
  (E) Adaptive contraction of an opposing 
group of muscles.  
  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  
  (G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

The provisions of 38 C.F.R. § 4.55(d) and (e) (2003) address 
the combination of evaluations for muscle injuries.  The 
regulation directs, that:

  (d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.  

  (e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In his March 2001 claim for an increased evaluation, the 
veteran advanced that his right thigh gunshot wound residuals 
are manifested by mild to severe right thigh, back, shoulder, 
arm, and hand pain and numbness and exacerbated by activity.  

At a May 2001 VA examination for compensation purposes, the 
veteran complained of right upper leg pain and weakness.  He 
reported that his symptoms were exacerbated by ambulation.  
He used a cane to walk.  On examination, the veteran 
exhibited non-tender scars over the anterior aspect of the 
right upper thigh and the posterior aspect of the right 
buttock; no associated tissue loss; a right hip range of 
motion of flexion to 37 degrees with pain, extension to 10 
degrees, abduction to 30 degrees, adduction to 20 degrees, 
internal rotation to 22 degrees, and external rotation to 20 
degrees; and a right knee range of motion of 0 to 100 degrees 
with pain.  The VA examiner commented that it would not be 
advisable for the veteran to work in a position which 
required him to walk or to stand for prolonged periods of 
time.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran sustained a through and through gunshot wound 
involving right Muscle Groups XIV and XVII.  The muscle 
injuries were caused by a single projectile.  The bullet 
passed through the veteran's right lower extremity without an 
explosive effect and did not require debridement.  The 
veteran has been found to exhibit subjective complaints of 
right lower extremity pain and weakness; right hip and thigh 
limitation of motion with pain; and well-healed and 
non-tender scars without associated tissue loss.  The VA 
examiners did not observe a significant loss of deep fascia, 
muscle substance, or normal firm resistance of either Muscle 
Group XIV or XVII as compared with sound side.  Such clinical 
findings correspond with no more than moderate injury of both 
Muscle Group XIV and XVII.  

Muscle Groups XIV and XVII both affect the function of the 
hip.  Given that fact and as the joint is not ankylosed, the 
provisions of 38 C.F.R. § 4.55(d) (2003) direct that separate 
evaluations may be assigned for each affected muscle group 
and 


combined as long as the resulting combined rating does not 
exceed the evaluation assignable for unfavorable ankylosis of 
the right hip.  That evaluation is 90 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (2003).  The veteran's moderate 
right Muscle Groups XIV and XVII injuries merit assignment of 
not more than separate 20 percent evaluations under the 
provisions of Diagnostic Codes 5314 and 5317, respectively.  
Therefore, the Board concludes that the current 40 percent 
evaluation for the veteran's right thigh shell fragment wound 
residuals, which has been in effect in excess of fifty years 
and thus protected under the provisions of 38 C.F.R. 
§ 3.951(b) (2003), adequately reflects his current right 
lower extremity muscle injury disability picture.  


II.  Right Hip Myositis Ossificans

A.  Historical Review

The report of a November 1977 VA examination for compensation 
purposes states that a contemporaneous X-ray study of the 
right hip revealed findings consistent with myositis 
ossificans.  The veteran was diagnosed with right hip 
myositis ossificans.  In December 1977, the RO established 
service connection for right hip myositis ossificans and 
assigned a 10 percent evaluation for that disability.  

B.  Increased Evaluation 

Myositis ossificans is to be evaluated as degenerative 
arthritis on the basis of limitation of motion of the 
affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5023 
(2003).  Degenerative arthritis established by X-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
38 C.F.R.§ 4.71a, Diagnostic Code 5003 (2003).  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2003).  Limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires that 
flexion be limited to 20 degrees.  A 40 percent evaluation 
requires that flexion be limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2003).  A 10 percent 
disability evaluation is warranted where limitation of 
rotation of the thigh is such that it not possible to toe out 
more than 15 degrees.  A 10 percent evaluation is also 
warranted where limitation of adduction of the thigh is such 
that one cannot cross the legs.  A 20 percent evaluation is 
warranted where abduction is not possible beyond 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2003).  The average 
normal range of motion of the left hip is flexion from 0 to 
125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2003).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

At the May 2001 VA examination for compensation purposes, the 
veteran complained of right upper leg pain and weakness which 
was exacerbated by ambulation.  The veteran reported that he 
used a cane to walk.  On examination, the veteran exhibited a 
right hip range of motion of flexion to 37 degrees with pain, 
extension to 10 degrees, abduction to 30 degrees, adduction 
to 20 degrees, internal rotation to 22 degrees, and external 
rotation to 20 degrees.  Contemporaneous X-ray studies of the 
right hip revealed findings consistent with myositis 
ossificans and degenerative joint disease.  The VA examiner 
commented that it would not be advisable for the veteran to 
work in a position which required him to walk or to stand for 
prolonged periods of time.  

The veteran's right hip myositis ossificans has been shown to 
be productive of significant right hip limitation of motion 
including limitation of flexion to 37 degrees.  Such findings 
merit assignment of at least a 10 percent evaluation under 


the provisions of Diagnostic Codes 5003, 5023, 5252.  From a 
functional point of view, however, it appears that the 
veteran does have significant pain and weakness.  When this 
is factored into the disability picture and consideration is 
given to 38 C.F.R. § 4.7 and the principle of affording the 
veteran the benefit of the doubt, it is concluded that the 
limitation of motion present is consistent with the 
requirements for a 20 percent rating under Diagnostic Code 
5252.  Accordingly, the benefit sought on appeal is granted 
to this extent.  

III.  Pain Disorder

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with chronic conversion hysteria which was 
precipitated by his right thigh gunshot wound.  In November 
1945, the VA established service connection for a 
conversion-type hysterical reaction manifested by occasional 
complaints of pain and assigned a 30 percent evaluation for 
that disability.  In May 1948, the VA recharacterized the 
veteran's psychiatric disability as a conversion reaction and 
assigned a 10 percent evaluation for that disability.  

The report of an August 1949 VA examination for compensation 
purposes states that the veteran was diagnosed with a mild 
chronic anxiety reaction manifested by irritability, 
restlessness, anorexia, nightmares, and tremors.  In 
September 1949, the VA reduced the evaluation for the 
veteran's psychiatric disorder from 10 percent to 
noncompensable.  

The report of an April 1968 VA examination for compensation 
purposes states that the veteran complained of headaches, 
nervousness, weakness, restlessness, tension, and impatience.  
The veteran was diagnosed with a moderate anxiety reaction.  
In May 1968, the VA recharacterized the veteran's psychiatric 
disorder as an anxiety reaction evaluated as 10 percent 
disabling.  



The report of a February 1982 VA examination for compensation 
purposes conveys that the psychiatric examiner identified no 
current evidence of an anxiety reaction.  In December 1982, 
the RO reduced the evaluation for the veteran's anxiety 
reaction from 10 percent to noncompensable.  

The report of a May 2001 VA examination for compensation 
purposes states that the veteran's service-connected 
psychiatric disability was best characterized as a chronic 
pain disorder associated with both psychological factors and 
a general medical condition.  In September 2001, the RO 
recharacterized the veteran's psychiatric disorder as a 
chronic pain disorder associated with both psychological 
factors and a general medical condition evaluated as 
noncompensable.  

B.  Increased Evaluation

A noncompensable evaluation will be assigned when a pain 
disorder has been formally diagnosed, but the veteran' 
symptoms are not severe enough either to interfere with 
social and occupational functioning or to require continuous 
medication.  A 10 percent evaluation requires occupational 
and social impairment due to either mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication.  A 30 
percent disability evaluation requires occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although the individual is generally 
functioning satisfactorily with routine behavior and normal 
self-care and conversation) due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9422 (2003).  

In his March 2001 claim for an increased evaluation, the 
veteran stated that he experienced mild to severe headaches, 
short patience, and a nervous stomach.  A May 2001 VA Social 
Service Survey notes that the veteran was a retired furniture 


refinisher.  The veteran reported that he was easily angered 
and became angry on a daily basis.  The VA examiner observed 
that the veteran had a calm mood and a congruent affect.  

At a June 2001 VA examination for compensation purposes, the 
veteran was observed to be neatly dressed and groomed; 
oriented to person, place, and time; cooperative; and 
attentive.  He reported that he spent his days reading the 
newspaper and watching television.  He denied receiving any 
recent psychiatric treatment.  On examination, the veteran 
exhibited a mood which was a mixture of "some anxiety, 
irritability, and anger accompanying a chronic pain syndrome 
he has associated with his wartime injury;" a restricted and 
shallow affect; and "relatively intact" memory.  The 
veteran was diagnosed with a chronic pain disorder associated 
with both psychological factors and a general medical 
condition (musculoskeletal system and connective tissue 
disease).  A Global Assessment of Functioning (GAF) score of 
60 was advanced.  

The veteran's chronic pain disorder has been shown to be 
manifested by minimal anxiety, anger, and irritability.  He 
denied receiving any recent psychiatric treatment or 
prescribed medication.  The report of the most recent 
psychiatric evaluation reflects that a GAF score of 60 was 
advanced.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
55 and 60 indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Given this fact, the veteran's service-connected 
chronic pain disorder must be considered to be productive of 
at least minimal occupational and social impairment due to 
either mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks 
warranting assignment of a compensable evaluation under 38 
C.F.R. § 4.130, Diagnostic Code 9422.  In the absence of 
evidence of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss, the Board finds that a 10 percent evaluation and no 
higher is now warranted for the veteran's chronic pain 
disorder.  


IV.  Total Rating for Compensation Purposes Based on 
Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341 
(2003).  The provisions of 38 C.F.R. § 4.16(a) (2003), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body 


system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple 
disabilities incurred as a prisoner of 
war.  It is provided further that the 
existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  

Service connection is currently in effect for right thigh 
gunshot wound residuals including Muscle Groups XIV and XVII 
injury evaluated as 40 percent disabling; right hip myositis 
ossificans evaluated as 20 percent disabling; and a chronic 
pain disorder associated with both psychological factors and 
a general medical condition evaluated as 10 percent 
disabling.  The veteran has a combined rating of 60 percent 
with his disabilities being of common etiology.  

The veteran has reported completing the 6th grade.  He has 
occupational experience as a factory worker and a furniture 
refinisher.  He reported last working on a full-time basis in 
1953.  

In his March 2001 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that he last worked as a furniture repairman 
on a part-time basis in approximately 1987.  He stated that 
his service-connected disabilities necessitated that he rest 
for periods of time lasting between three hours and two days.  

The May 2001 VA Social Service Survey notes that the veteran 
was a retired furniture refinisher.  At the May 2001 VA 
examination for compensation purposes, the VA examiner opined 
that:

Concerning the matter of the veteran's 
unemployability because of his right leg 
condition, it would not be advisable that 
he work at a job where he had to be on 
his feet throughout the day walking, 
climbing, pushing, extending, or standing 
secondary to the pain in the right hip 
associated both with degenerative joint 
disease of the hip as well as the 
myositis associated with the tissue 
injury to the right hip.  

At the June 2001 VA examination for compensation purposes, 
the psychiatric examiner commented that:

Concerning the issue of unemployability, 
this would be on the basis of physical 
disability, the pain in his right hip, 
buttock, knee, and lumbar spine, and not 
for psychological factors.  However, the 
issue is probably moot.  He is 76 years 
old; hobbled with a pain syndrome and 
blind in one eye.  He is an unlikely 
candidate for most types of employment.  

While acknowledging that his service-connected right lower 
extremity disorders clearly are of such nature and severity 
as to prevent him from engaging in employment requiring 
significant and prolonged physical exertion, the Board finds 
that the veteran is not precluded from substantial gainful 
employment consistent with his education and work experience 
by reason of his service-connected disabilities without 
consideration being given to advancing age or nonservice 
connected disability.  No competent medical professional has 
determined that the veteran's service-connected disabilities 
render him unemployable.  Accordingly, the Board concludes 
that a total rating for compensation purposes based on 
individual unemployability is not warranted.  




ORDER

An increased evaluation for the veteran's right thigh gunshot 
wound residuals including Muscle Group XIV and XVII injury is 
denied.  

An increased evaluation to 20 percent for the veteran's right 
hip myositis ossificans is granted, subject to regulations 
governing awards of monetary benefits.  

An increased evaluation to 10 percent is granted for the 
veteran's chronic pain disorder associated with both 
psychological factors and a general medical condition subject 
to the regulations governing the award of monetary benefits.  

A total rating for compensation purposes based on individual 
unemployability is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



